
	

113 HR 5071 IH: Agricultural Conservation Flexibility Act of 2014
U.S. House of Representatives
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5071
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2014
			Mr. Ribble (for himself, Mr. Schrader, Mr. Collins of New York, Mr. Thompson of Pennsylvania, Mr. Gibbs, Mr. Lucas, and Mr. Peterson) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To preserve existing rights and responsibilities with respect to non-prohibited discharges of
			 dredged or fill material under the Clean Water Act.
	
	
		1.Short TitleThis Act may be cited as the Agricultural Conservation Flexibility Act of 2014.
		2.Rules pertaining to non-prohibited discharges of dredged or fill material under the Clean Water Act
			(a)In GeneralSection 404(f)(1)(A) of the Federal Water Pollution Control Act (33 U.S.C. 1344(f)(1)(A)) shall be
			 applied without regard to the interpretive rule issued on March 25, 2014,
			 entitled U.S. Environmental Protection Agency and U.S. Department of the Army Interpretive Rule Regarding
			 the Applicability of the Clean Water Act Section 404(f)(1)(A).
			(b)Rules of Construction for Certain Agricultural Activities
				(1)Soil and Water Conservation Practices
					(A)All soil and water conservation practices shall be treated as normal farming, silviculture, and
			 ranching activities under section 404(f)(1)(A) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1344(f)(1)(A)).
					(B)No soil and water conservation practice shall be treated as a new use of an area of navigable
			 waters, an impairment of the flow and circulation of navigable waters, or
			 a reduction in the reach of such waters under section 404(f)(2) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1344(f)(2)).
					(2)Normal Farming, Silviculture, and Ranching ActivitiesNormal farming, silviculture, and ranching activities shall be treated as such without regard to
			 the date of commencement of such activities.
				3.Withdrawal of Interpretive Rule and Prohibition of Further Agency Action
			(a)Withdrawal of Interpretive RuleThe Secretary of the Army and the Administrator of the Environmental Protection Agency shall
			 withdraw the interpretive rule described in section 2(a).
			(b)Prohibition of Further Agency Action
				(1)Neither the Secretary of the Army nor the Administrator of the Environmental Protection Agency
			 shall use the interpretive rule described in section 2(a), or any
			 substantially similar rule or guidance, as the basis for any rulemaking,
			 decision, or action regarding the scope or enforcement of the Federal
			 Water Pollution Control Act (33 U.S.C. 1251 et seq.).
				(2)Any violation of paragraph (1) shall be grounds for vacating the rule, decision, or action
			 constituting such violation.
				4.ApplicabilityThis Act shall apply with respect to activities occurring on or after March 25, 2014.
		
